Citation Nr: 0506296	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-30 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania and Insurance Center in 
Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for schizoaffective 
disorder, to include claimed as secondary to service-
connected sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from May 1976 to September 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The schizoaffective disorder is not related to active 
military service.

3.  Service connection is in effect for sleep apnea.

4.  The schizoaffective disorder is not related to or 
worsened by the service-connected sleep apnea.


CONCLUSION OF LAW

The veteran's schizoaffective disorder was not incurred in, 
aggravated by, or related to active military service, nor was 
it proximately due to, the result of, or aggravated by the 
service-connected sleep apnea.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131,1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

The veteran seeks service connection for a schizoaffective 
disorder on a direct basis and secondary basis.  Service 
connection may be granted for a disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for a chronic disease, including other 
organic disease of the nervous system, if manifest to a 
degree of 10 percent or more within one year from the date of 
separation from such service.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  The regulations state 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

When aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Accordingly, establishing service connection requires medical 
diagnosis of current disability; medical, and in some 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  See generally, Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Factual Background & Analysis

In this case, the veteran maintains that his schizoaffective 
disorder had its onset in service.  He reports that during 
service he had three separate job assignments because of 
excessive stress and hearing voices.  He also reports that he 
received treatment from the mental health department before 
separating from service, and that he has continued to hear 
voices and experience anxiety since separating from service.  
See Notice of Disagreement received in May 2002.  
Alternatively, the veteran maintains that his schizoaffective 
disorder is proximately due to or related to his service-
connected sleep apnea.  

The Board has carefully reviewed and weighed the evidence of 
record.  The medical evidence establishes that a diagnosis of 
schizoaffective disorder has been made, and that service 
connection for sleep apnea has been in effect since September 
1999.  See Rating Action dated in June 2000.  There is no 
probative or persuasive medical evidence establishing that 
the veteran's schizoaffective disorder had its onset in 
service or became manifest to a compensable degree within a 
year after service.  Also, there is no probative and 
persuasive evidence establishing that the veteran's 
schizoaffective disorder is related to his active military 
service or service-connected sleep apnea.

The objective evidence fails to show that the veteran's 
schizoaffective disorder had its onset in service.  It is 
acknowledged that the service medical records show that in 
April 1994 the veteran complained of shortness of breath and 
chest pain.  At that time, the diagnosis was somatization 
disorder.  The service medical reports also show that on 
mental health examination in April 1994, the chief of 
psychological services noted schizoid personality traits in 
his assessment, and on follow up examination in June 1994, 
the assessment was Axis I: no current diagnosis; Axis II: 
schizoid personality traits; and Axis III: none currently, 
hypothyroidism.  

Nonetheless, the service medical records do not record a 
diagnosis of a schizoaffective disorder.  The service medical 
and administrative records from 1976 to April 1994 are silent 
with regard to any complaints of, or treatment for, any 
mental disorder.  As previously noted, although in April 1994 
and June 1994 an assessment of schizoid personality traits 
was made, no chronic disability was noted.  Moreover, on the 
June 1994 Report of Medical History, although the veteran 
indicated that he had experienced mild stress and depression, 
the examiner noted that the veteran had experienced 
depression from January 1994 to the present, and that it was 
thought to be caused by excessive worrying about his physical 
ailments.  A pertinent diagnosis was not made.  On the June 
1994 Report of Medical Examination, clinical evaluation was 
checked as normal, and no pertinent diagnosis was noted.  
Accordingly, the probative and persuasive evidence does not 
show that the veteran's schizoaffective disorder began in 
service.

The post-service objective evidence also does not establish 
that the veteran's schizoaffective disorder became manifest 
to a compensable degree within a year after service or is 
related to any event of active service.  In this regard, the 
record reflects that the veteran separated from service in 
September 1994 (See DD Form 214), and that his psychiatric 
disability became manifest in August 1996, approximately two 
years post service.  The record is void of any medical 
evidence until 1995.  The record reflects that on VA 
examination in April 1995, mental status examination was 
normal, and no diagnosis was recorded.  Medical reports from 
the Virginia Beach Psychiatric Center show that in August 
1996 the veteran was hospitalized for delusions with auditory 
and visual hallucinations.  The admitting diagnoses were Axis 
I: acute paranoid schizophrenia; rule out a schizoaffective 
disorder; and rule out a major depressive disorder with 
psychosis.  Thereafter, VA medical reports dated from October 
1996 to November 1997 show treatment for a psychiatric 
disorder.  Not one of the reports, however, attributes the 
veteran's psychiatric disorder to active duty or to the 
service-connected sleep apnea disability. 

In addition to the foregoing, on VA examination dated in 
August 1998, after reviewing the veteran's medical records 
and examining him, the examiner recorded a diagnosis of 
schizophrenia.  The examiner however added that it would be 
difficult to establish the onset of the veteran's condition 
around the time that he was on active military duty.  The 
examiner reasoned that there were no written records from a 
review of the claims folder indicating that the veteran 
suffered from a thought disorder in the form of schizophrenia 
around the time of his active military service.  The examiner 
added that the notations in the record related the 
somatization disorder to complaints of chest pain, and 
despite the veteran's claims of hearing voices in 1990, there 
was no written record to support his complaint and subjective 
symptomatology.  The examiner reported that review of claims 
folder showed no indication of any prodromal symptoms of 
schizophrenia until 1996, and that the somatization disorder 
recorded in 1994 had no causal or etiological relationship 
with the veteran's first psychotic episode, which occurred in 
1996.

The objective evidence thereafter shows continued treatment 
for symptoms associated with a schizoaffective disorder.  Not 
one of the reports, however, is competent to relate the 
veteran's disorder to active service or to the service-
connected sleep apnea disability.  The evidence consists of 
the following:

?	A VA medical record dated in February 1999 showing that 
the veteran was hospitalized from January to February 
1999 for depression, not otherwise specified, and that 
rule out schizophrenia disorder, depressed was noted;

?	VA treatment reports dated from August 1999 to March 
2000 showing continued treatment for the schizoaffective 
disorder; 

?	Social Security Administration records showing that in 
March 2000 the veteran was awarded Social Security 
benefits based on several disabilities including his 
schizoaffective disorder;

?	VA outpatient treatment reports dated from March 2000 to 
March 2001, showing treatment for psychotic features and 
an assessment of schizoaffective disorder with paranoia;

?	Medical reports from the University of Pennsylvania 
Medical Center dated in February 2001 showing treatment 
for sleep apnea;  

?	A November 2001 statement from the veteran's social 
worker, wherein she wrote that the veteran had medical 
and psychiatric disabilities that rendered him 
unemployable; and 

?	VA outpatient treatment reports dated from February 2001 
to January 2002, showing continued treatment for a 
schizoaffective disorder, depressed type.  It is 
acknowledged that on a medical report dated in January 
2002, a VA medical provider reported that the veteran 
suffered from schizoaffective disorder and that the 
veteran reported that his symptoms first developed in 
the military.  The examiner also wrote that it was very 
unlikely that there was any relationship between the 
veteran's sleep apnea and the development of his 
schizoaffective symptoms.

As noted above, the Board is cognizant of the January 2002 
medical report, wherein a VA medical provider reported that 
the veteran suffered from schizoaffective disorder and that 
the veteran reported that his symptoms first developed in the 
military.  Nonetheless, this medical statement cannot create 
a nexus between the veteran's schizoaffective disorder and 
active service.  The January 2002 statement is of little or 
no probative value, whereas the medical opinion rendered by 
the VA examiner in August 1998 is of great probative value.  

In this regard, the Board notes that the January 2002 
statement appears to have been recorded based solely upon the 
veteran's historical account rather than upon the examiner's 
review of the veteran's claims file.  The January 2002 
statement also is inconsistent with other medical evidence of 
record.  Evidence that is recorded based on a veteran's 
historical recollection and unenhanced by any additional 
medical comment, even when transcribed by a medical 
professional, is of little or no probative value and cannot 
substantiate a veteran's claim.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  The August 1998 VA medical opinion, 
however, was rendered after the examiner had reviewed the 
veteran's claims file and had examined him.  Also, the VA 
examiner's findings are consistent with other medical 
evidence of record.  As discussed above, the post service 
medical evidence does not attribute that the veteran's 
schizoaffective disorder to service or any event of service.  
Opinions offered by examiners based on a review of all the 
evidence on file is considered to be an important factor in 
reaching an informed opinion, whereas opinions based on 
assumptions not supported by the service medical records or 
other objective medical evidence is of little probative 
value.  Owens v. Brown, 7 Vet. App. 429 (1995).  

As previously noted, the Board is cognizant of the veteran's 
appellate contentions.  Such evidence, standing alone, 
however, is of little or no probative value.  The veteran's 
lay assertions, unsubstantiated by the opinion of a medical 
professional, cannot suffice to etiologically relate the 
schizoaffective disorder to active service or to the service-
connected sleep apnea disability.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also, Stadin v. Brown, 8 Vet. 
App. 280 (1995).

In this case, the preponderance of the evidence weighs 
against the veteran's claim.  The probative and persuasive 
evidence does not demonstrate that the veteran's 
schizoaffective disorder had its onset in service, became 
manifest to a compensable degree within a year after service, 
or is related to any event of active service.  The probative 
and persuasive evidence also does not establish that the 
veteran's schizoaffective disorder is proximately due to, 
related to, or aggravated by the service-connected sleep 
apnea.  Accordingly, the appeal is denied.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131,1137; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310.

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) eliminated 
the well-grounded claim requirement, expanded the duty of VA 
to notify the claimant and the representative of the 
information and evidence necessary to substantiate a claim, 
and enhanced its duty to assist a claimant in developing the 
evidence necessary to substantiate a claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004)).  
The provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the VCAA.  
66 Fed. Reg. 45,629.  Where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  The veteran and his 
representative have been notified of the information and 
medical or lay evidence needed to substantiate his claim.  By 
rating decision dated in April 2002, Statement of the Case 
dated in August 2003, and VA letter dated in December 2001, 
VA apprised the veteran and his representative of the law 
applicable in adjudicating the appeal, the reasons and bases 
for the VA decision, and the information and evidence needed 
to substantiate the claim.  Although the December 2001 letter 
does not specifically reference the schizoaffective disorder 
claim, the Board notes that this letter was referenced in 
August 2003 Statement of the Case, which addressed the 
veteran's schizoaffective disorder claim.  In the December 
2001 letter, VA told the veteran that to substantiate his 
claim, he needed to demonstrate that he had sustained an 
injury in military service or a disease that began in or was 
made worse during military service; a current physical or 
mental disability; and a relationship between his current 
disability and injury, disease, or event in service.  VA told 
the veteran that he should provide medical information and/or 
evidence about his doctor's records, medical diagnoses, and 
medical opinions.  VA also told the veteran that it would 
assist him with obtaining medical records, employment 
records, or records from other Federal agencies.  There is no 
indication that the December 2001 correspondence or the 
August 2003 Statement of the Case was returned as 
undeliverable.  VA has fulfilled its duty to inform the 
veteran of the information and evidence needed to 
substantiate his claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA has fulfilled its duty to assist the veteran.  VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran, and such evidence has been 
obtained and associated with the claims folder.  The evidence 
includes service medical records associated with active duty, 
reports of VA examinations dated from 1995 to 2001; VA 
outpatient treatment reports dated from 1996 to 2002; and 
private medical reports dated from 1996 to 2001.  The veteran 
was furnished medical release of information forms and told 
to inform VA of any additional dates and places of treatment, 
as well as any other pertinent information or evidence in the 
veteran's control.  Neither the veteran nor his 
representative has identified any outstanding evidence which 
could be used to support the issue on appeal.  VA has met its 
duty to assist the veteran in the development of this appeal 
and there is no need for further development.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159(d).

In this case, the duty to notify and duty to assist the 
veteran have been fulfilled.  All information and evidence 
have been developed to the extent possible and that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).


ORDER

Service connection for schizoaffective disorder, to include 
claimed as secondary to service-connected sleep apnea, is 
denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


